Citation Nr: 1702255	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1954 to November 1957. 

These matters come to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

Although the Veteran did not file a formal notice of disagreement (NOD) as to the July 2009 RO decision, he did request reconsideration and submitted new and material evidence consisting of private treatment records within one year of the July 2009 RO decision.  As such, the July 2009 RO decision did not become final and has been properly identified as the decision on appeal.  See 38 C.F.R. § 3.156(b) (2015).

In August 2016, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran currently has tinnitus.

3.  The Veteran's bilateral hearing loss is related to service.

4.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for hearing loss and tinnitus as he was exposed to hazardous noises on a continuous basis as a radio/telegraph operator in service.  He has also indicated that this was not his only exposure to hazardous noises while in the service as he was the Champion for the National Rifle Matches, where he was exposed to hazardous weapon noises on a continuous basis while competing.  He has also indicated that he was exposed to hazardous heavy weapon noises during training exercises.  He maintains that service connection is warranted for both hearing loss and tinnitus based upon his in-service noise exposure.  

Service treatment records reveal that at the time of the Veteran's November 1957 service separation examination, he was found to have 15/15 hearing on whispered and spoken voice testing.  Normal findings for the ears were also reported at that time.  

In support of his claim, the Veteran submitted a July 2009 letter from his private physician, D. M., M.D.  In the letter, Dr. M. indicated that he had been treating the Veteran for several years.  He stated that the Veteran was hard of hearing and that he had been that way since they had started caring for him in 1986.  He noted that the Veteran's hearing function had declined over time.  

The Veteran also submitted a May 2010 report from a private audiologist, L. I. AuD.  She noted that the Veteran had been seen in May 2010 for an audiologic evaluation.  She indicated that the Veteran presented with a history of hearing loss and tinnitus that he stated began while serving in the United States Marines from November 1954 to November 1957.  She noted that he reported that he was exposed to hazardous noise from gunfire during basic training and maneuvers and from prolonged exposure to Morse Code signals in his position as an International Morse Code operator.  She stated that he felt that this exposure had caused the hearing loss and tinnitus that he experienced today.  She noted that he described his tinnitus as a constant locusts in both ears.  She observed that Veteran indicated that he had trouble hearing normal conversational speech, especially when background noise was present.  He further stated that he did not have access to hearing protection while in the service.  She noted that post-discharge work history included Scott Paper Company, service station owner, and recycling yards.  She indicated that the Veteran reported consistent use of hearing protection as needed. 

Following examination, the examiner rendered a diagnosis of binaural hearing loss and tinnitus.  She opined that after reviewing the Veteran's service history, it was just as likely as not that at least some of the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise while in the service.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2011.  The examiner indicated that the Veteran reported a history of being exposed to loud sounds in the military from firing his rifle at the firing range with no hearing protection (occurred 10-15 times), live practice with hand grenades (occurred 4 times), cannon fire on the ship he was stationed (occurred 3-4 times), and when a line erupted in the engine room.  He also reported being exposed to loud sounds as an International Morse Code operator.  He stated that he believed his hearing loss was a result of a progression of noise exposure while in the military that first began February 1955.  The Veteran also reported a history of being exposed to loud sounds in his civilian life while working in a paper plant, but stated that hearing protection was always worn.   He noted no other significant exposure to loud sounds in his civilian life.  The examiner also noted that the Veteran reported a history of periodic bilateral tinnitus that occurred once a month.  He indicated that the Veteran stated that it did not have an impact on his daily life and that his tinnitus first began one year ago, which he believed was due to his high blood pressure.

Audiological testing performed at that time revealed decibel level readings of 40, 50, 60, 65, and 70 in the right ear and 40, 45. 70, 70, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 84 percent in the right ear and 76 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  

The examiner indicated that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  He noted that as an International Morse Code operator the level of sound that the Veteran would have been exposed to was in all probability insufficient to cause the acoustic trauma necessary for a hearing loss.  He indicated that the Veteran did report being exposed to various other loud sounds in the military, but there were no means to substantiate his claims that a hearing loss occurred as a result of those loud sounds, such as evidence that a threshold shift occurred while in the military or records of complaints of a hearing loss while in the military.   

The examiner also opined that the Veteran's tinnitus was less likely as not caused by or the result of military noise exposure.  He indicated that by the Veteran's own accounts, his tinnitus did not begin until one year ago, and he reported that he believed that it was linked to his high blood pressure, which the examiner noted may very well be as tinnitus was a known symptom of high blood pressure.  The examiner stated that with onset of tinnitus beginning as recently as one year ago, it was less likely than not that his tinnitus was a result of acoustic trauma sustained over 50 years ago.

In its August 2016 remand, the Board noted that the October 2011 VA audiology examiner diagnosed the Veteran with bilateral hearing loss and tinnitus; however, the examiner rendered a negative nexus opinion regarding his claimed hearing loss and tinnitus.  The Board observed that the examiner appeared to have based his negative nexus opinion regarding the Veteran's current bilateral hearing loss on a lack of documented in-service hearing loss.   The Board noted the Court's findings in Hensley, where it was held that hearing acuity within normal limits on separation did not preclude service connection for a current hearing loss disability.  Therefore, the VA examiner's opinion that the Veteran's current hearing loss disability was unrelated to his military service due to a lack of evidence of a hearing loss disability in service, based upon normal hearing examinations upon service enlistment and service discharge, was inadequate to decide the Veteran's claim.   

The Board also noted the May 2010 private opinion and observed that the Veteran had consistently reported that his hearing loss and tinnitus started during active service, due to his exposure to noise related to his military occupational specialty (MOS) as a radio/telegraph operator and with various firearms training.  It further indicated that the Veteran had stated that he misunderstood the VA examiner's questions regarding tinnitus, and that, despite his October 2011 report of tinnitus for approximately one year, he had reported that he actually experienced tinnitus during and since active service.  Therefore, upon remand, the VA examiner was to consider the Veteran's lay statements and reconcile them with the other evidence of record before rendering an opinion.  

The Board requested than an addendum opinion be obtained from the VA examiner who provided the October 2011 VA audiology examination.  If the October 2011 VA examiner was unavailable, an equally qualified examiner was to be substituted.  The Board requested an addendum opinion as to whether it was as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was etiologically related to his active service.   In doing so, the examiner had to consider and comment upon the Veteran's lay statements regarding his in-service noise exposure related to his military occupational specialty (MOS) as a radio/telegraph operator and with various firearms training.  Finally, the examiner also had to consider, comment upon, and reconcile if necessary, the May 2010 private nexus opinion.

In August 2016, the requested opinion was provided by a different VA examiner.  The examiner noted the above reported history, including the May 2010 private opinion and the June 2011 VA examiner's opinion.  

As to the June 2011 VA examiner's opinion regarding tinnitus, the August 2016 VA examiner noted the report of tinnitus onset only over the year prior to the 2011 examination was not consistent with records indicating that tinnitus was reported in 2009-10, as being constant with onset during military service.  The 2016 examiner also noted that the Veteran again reported tinnitus, hearing loss, and military noise exposure in a statement in support of claim from March 2013.  

The examiner further noted that hearing loss and tinnitus were first reported in the e-folder decades following military service.  She stated that it was not possible to determine the onset/etiology of Veteran's hearing loss due to insufficient records (no pure tone thresholds during active duty or at separation).  She also noted that the 2010 examiner noted possible workplace noise exposure, which might have been a contributing etiology of Veteran's hearing loss.  Other possible factors included aging, genetics, and/or other factors were also noted.  She further stated that it should also be noted that hazardous noise exposure (if conceded) did not necessarily concede noise-induced hearing loss as suggested by the Veteran in a statement in support of claim. 

The examiner indicated that based upon a review of this evidence, no evidence of combat activity, and insufficient evidence to determine the presence of significant threshold shift during active duty, it was her clinical opinion that whether military noise exposure was an etiology of the Veteran's hearing loss could not be determined without resort to speculation.

Tinnitus

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to constant noise as a Morse Code Operator and weapons fire are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. 

With regard to the June 2011 VA examiner's opinion that the Veteran's tinnitus was less likely than not related to his period of service, this was based upon the examiner reporting that the Veteran's tinnitus did not start until 2010, which he indicated was relayed by the Veteran at the time of the examination.  This is contradicted by the Veteran's previous statements of record.  Moreover, the discrepancy was noted by the 2016 VA examiner.  The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

Furthermore, the May 2010 private examiner indicated that it was at least as likely as not that the Veteran's current tinnitus was related to his period of service.  In addition, the August 2016 VA examiner's VA opinion that she cannot provide an opinion as to the etiology of the Veteran's tinnitus without resort to speculation has no bearing on the current claim as it neither for nor against his claim.  Therefore, the Board finds the opinions of record to be at least in equipoise, requiring that all reasonable doubt be resolved in favor of the Veteran.

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, medical opinions which are in equipoise, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud/continuous noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.

The Board finds that bilateral hearing loss was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of hearing loss since service. 

With regard to the June 2011 VA examiner's opinion that the Veteran's hearing loss was less likely than not related to his period of service, this was based upon the examiner indicating that the Veteran was not shown to have had hearing loss in service.  As noted above, this cannot serve as the sole basis for a denial.  Moreover, the August 2016 VA examiner stated that it was not possible to determine the onset/etiology of Veteran's hearing loss due to insufficient records (no pure tone thresholds during active duty or at separation)..  The Veteran has reported experiencing recurrent hearing loss symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  

Furthermore, the May 2010 private examiner indicated that it was at least as likely as not that the Veteran's current hearing loss is related to his period of service.  In addition, the August 2016 VA examiner's statement that she cannot provide an opinion as to the etiology of the Veteran's hearing loss without resort to speculation, has no bearing on the current claim as it is neither for nor against his claim.  Therefore, the Board finds the opinions of record to be at least in equipoise, requiring that all reasonable doubt be resolved in favor of the Veteran.

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service hearing loss and unremitting hearing loss since service, medical opinions which are in equipoise, and that the Veteran currently has hearing loss for VA rating purposes.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


